Case: 16-51151      Document: 00513909318         Page: 1    Date Filed: 03/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-51151                                    FILED
                                  Summary Calendar                            March 13, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSHUA CONLAN, also known as Joco,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-451-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Joshua Conlan appeals the district court’s denial of his motion for a new
trial based on new evidence under Federal Rule of Criminal Procedure 33(b)(1).
He also moves for release on bail pending appeal. Conlan is serving a 96-month
prison sentence for interstate stalking. He contends that new evidence shows
that he and the stalking victim were in a dating relationship. He fails to show
that the evidence could not have been previously discovered through due


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51151    Document: 00513909318     Page: 2   Date Filed: 03/13/2017


                                 No. 16-51151

diligence. See United States v. Freeman, 77 F.3d 812, 817 (5th Cir. 1996).
Moreover, his contention that the evidence would produce an acquittal is
thoroughly refuted by the entire body of trial evidence and is thus so devoid of
arguable merit as to be frivolous. See id.; United States v. Conlan, 786 F.3d
380, 384-85 (5th Cir. 2015); see also Texas v. United States, 808 F.3d 675, 676
(5th Cir. 2015).
      Accordingly, the appeal is DISMISSED AS FRIVOLOUS, and the bail
motion is DENIED AS MOOT.




                                       2